Case: 10-10118 Document: 00511379810 Page: 1 Date Filed: 02/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 11, 2011
                                     No. 10-10118
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LAZARO FERNANDO RODRIGUEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CR-267-2


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Lazaro Fernando Rodriguez pleaded guilty to
conspiring to possess with intent to distribute more than five kilograms of
cocaine. He was sentenced to 292 months in prison. Rodriguez contends that his
guilty plea was involuntary because he lacked a sufficient understanding of the
extent of his liability for the entire amount of cocaine involved in the drug
trafficking conspiracy. Specifically, he asserts that he mistakenly believed that
his sentencing exposure was limited to the three kilograms of cocaine that he

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10118 Document: 00511379810 Page: 2 Date Filed: 02/11/2011

                                  No. 10-10118

possessed personally -- not the 150 kilograms seized from his coconspirators --
and therefore did not voluntarily plead guilty to the conspiracy count. The
government moves for summary affirmance.
        When a defendant pleads guilty to a criminal charge, he waives several
constitutional rights. The record of the guilty plea hearing must affirmatively
reflect that the plea is knowing and voluntary. Boykin v. Alabama, 395 U.S.
238, 243 (1969). Under Rule 11(b)(1) of the Federal Rules of Criminal Procedure,
the defendant need be informed only of the maximum prison term and fine for
the offense charged. United States v. Jones, 905 F.2d 867, 868 (5th Cir. 1990).
The district court is not required to calculate or explain the applicable guideline
sentence before accepting a guilty plea. Id. Neither is the court required to
advise a defendant of the exact punishment that he will receive prior to
accepting an otherwise valid guilty plea. United States v. Smallwood, 920 F.2d
1231, 1239-40 (5th Cir. 1991).
        The district court complied with Rule 11 by ensuring that Rodriguez was
aware that the maximum term of imprisonment he could receive for the offense
of conviction was life. See Jones, 905 F.2d at 868. As Rodriguez was aware of
the maximum term of imprisonment, the district court’s failure to inform him
specifically that he could be held accountable for the drug quantities attributable
to his coconspirators did not render the plea involuntary. See Smallwood, 920
F.2d at 1239. The government’s motion for summary affirmance is GRANTED,
and the judgment of the district court is AFFIRMED. The parties’ joint motion
to receive the sealed record is GRANTED. The government’s alternative motions
to dismiss the appeal and for an extension of time to file a brief are DENIED as
moot.




                                        2